Appeal by the defendant from a judgment of the County Court, Rockland County (Gionta, J.), rendered October 16, 2006, convicting him of forcible touching and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to establish his guilt because the People’s witnesses were not credible and his witnesses were credible. This contention is unpreserved for appellate review since he did not specify those grounds in his motion to dismiss at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Johnson, 295 AD2d 368 [2002]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, *1054and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Bleakley, 69 NY2d 490, 495 [1987]; People v Gouvatsos, 40 AD3d 879 [2007]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]).
The defendant’s remaining contentions, that the court failed to charge the jury with an alibi defense and that the People’s summation impermissibly shifted the burden of proof, are unpreserved for appellate review and, in any event, without merit. Spolzino, J.P, Ritter, Dillon and Dickerson, JJ., concur.